Allen, J.
delivered the opinion of the Court.
It seems to the Court here, that the Circuit court did not err in rejecting the plea No. 3, tendered by the plaintiff in error, and set forth in the bill of exceptions taken to the decision of the Court rejecting the same. But it further seems to the Court here, that the Court erred in overruling the objection of the plaintiff in error to the introduction of evidence offered by the defendant in error, as tending to prove the particular item or claim sought to be recovered as set forth in the bill of exceptions taken by the plaintiff in error at the trial to the decision of the Court admitting said testimony: This Court being of opinion, that neither the declaration or bill of particulars gave the plaintiff in error sufficient notice of any such claim or item. Reversed with costs, verdict set aside, and cause remanded for a new trial; upon which, under the pleadings as they now stand, and unless another bill of particulars be filed describing the claim or item with sufficient certainty, such evidence offered and objected to is not to be admitted.